DETAILED ACTION
Claims status
In response to the application filed on 01/05/2021, claims 1-15 are currently pending for the examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Drawings
Drawing figures submitted on 01/05/2021 have been reviewed and accepted.

Claim Objections
Claims 1-15 is objected to because of the following informalities: 
Claim 1 recites the term “QoS” which is needed to define for the prosecution.
Appropriate correction is required. For the purpose of examinations, the examiner will interpret the claim(s) as best understood.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (EP 3 879 879 A1, as filed on 11/19/2019) in view of Wang et al. (US 2021/0359778 A1, as filed on 11/19/2019).
Regarding claim 1; LI discloses a method for transmitting a time-sensitive networking (TSN) frame by a user plane function in a mobile communication network (See Fig. 4a: ¶. [0081]), the method comprising: 
establishing a PDU session with a user equipment (UE) communicating with a first TSN node (See Fig. 5: @S102, a PDU session created or modified by the UE is carried in the virtual switching node 1. A virtual port identifier corresponding to the PDU session is a virtual port identifier corresponding to the virtual switching node 1. ¶. [0107]); 
synchronizing the first TSN node and a second TSN node (See Fig. 4a; forwarding policy information between Switching node 1 (i.e., first TSN node) and switching node 2 (i.e., second TSN node). ¶. [0098]-¶. [0099]);
interpreting a first frame received from the first TSN node through the UE, the first frame including TSN data and control information (See Fig. 4a: transmitting the virtual port identifier, i.e., control info, via the PDU session created by the UE. ¶. [0108]); 
transmitting, to a TSN application function (AF) (See Fig. 4a: When receiving the virtual port identifier and the UE ID corresponding to the virtual port identifier, the AF may record a correspondence between the virtual port identifier and the UE ID. ¶. [0109]), the control information of the first frame using a message of the mobile communication network (See Fig. 4a: For details about the forwarding policy information that is of the TSN traffic and that is sent by the AF to the PCF, refer to specific descriptions of the forwarding policy information, i.e., control information, that is of the TSN traffic and that is sent by the CNC to the AF in step S101. ¶. [0134]); 
receiving, from the TSN AF through a session management function (SMF), (See Fig. 4a: the SMF further sends one or more of a virtual switching node identifier corresponding to the virtual port identifier, a port identifier of a UPF corresponding to the virtual port identifier, a PDU session identifier of the PDU session; ¶. [0110]-¶. [0111]) a session modification message (See Fig. 4a: The existing QoS flow corresponding to the PDU session may include a QoS flow established in a PDU session creation/modification process, a QoS flow preconfigured in the PDU session. ¶. [0154]) for a QoS required by the first frame (See Figs. 4s: The PDU session corresponding to the TSN traffic is a PDU session on which the TSN traffic acts. To be specific, a specific QoS flow transmitted in the PDU session is limited by the TSN traffic. In other words, deterministic transmission or transmission within a maximum delay needs to be implemented for the QoS flow, or the QoS flow needs to be received and sent within determined time slices or needs to be transmitted within a determined maximum delay. It should be noted that a plurality of QoS flows may be transmitted in one PDU session, but not all QoS flows transmitted in one PDU session are limited by the TSN traffic. ¶. [0115]);
receiving, from the TSN AF through the SMF, a parameter update message (See Fig. 4a: in a scenario in which the UE creates the PDU session, in a process of creating or updating the virtual switching node, when an SMF requests the AF to allocate a virtual port identifier to the virtual switching node, a message sent by the SMF to the AF carries the DNN information corresponding to the PDU session. ¶. [0124]) including at least one of a talker status (See Fig. 4s: the sender of the TSN traffic may be referred to as a transmit end (talker), and the receiver of the TSN traffic may be referred to as a receive end (listener). ¶. [0071]); 
generating a second frame based on the parameter update message (See Fig. 5: updating and creating the forwarding policy information of the TSN traffic; ¶. [0164]); and 
transmitting the generated second frame to the second TSN node (See Fig. 4a: The CNC calculates and generates forwarding policy information 1 of the TSN traffic on the virtual switching node 1 and forwarding policy information 2 of the TSN traffic on the switching node 2. The CNC delivers the forwarding policy information 1 to the virtual switching node 1, and delivers the forwarding policy information 2, i.e., the updated message, to the switching node 2, i.e., second TSN node. ¶. [0098]).
LI doesn’t explicitly describe the process of synchronizing between the first and second TSN nodes.
However, Wang from the same or similar fields of endeavor further discloses a method of time synchronization between the first and second TSN nodes (See Fig. 12: ¶. [0110]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide time synchronization between the first and second TSN nodes as taught by Wang to have incorporated in the system of LI, so that it would provide to improve the e.g., data rate, latency, power consumption, etc. and thereby provide benefits such as e.g., reduced user waiting time, relaxed restriction on file size, better responsiveness, extended battery lifetime, etc. Wang: ¶. [0128].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 2; LI discloses the method wherein the control information included in the first frame comprises a traffic specification indicating a unique feature of traffic (See Figs. 4s: Abstract).

Regarding claim 3; LI discloses the method wherein the message of the mobile communication network used to transmit the control information of the first frame is an N4 session update message (LI: to transmit user data; and N4, which is a communications interface between the core network control plane SMF network element and the UPF network element and is configured to perform policy configuration and the like on the UPF network element. ¶. [0067]).

Regarding claim 4; LI discloses the method wherein the first frame and the second frame are Ethernet frames, and wherein the second frame includes the data of the first frame and control information received from the TSN AF (LI: ¶. [0109]-¶. [0111]).

Regarding claim 5. A method for transmitting a time-sensitive networking (TSN) frame by a user plane function in a mobile communication network, the method comprising:
establishing a PDU session with a user equipment (UE) communicating with a first TSN node (See Fig. 5: @S102, a PDU session created or modified by the UE is carried in the virtual switching node 1. A virtual port identifier corresponding to the PDU session is a virtual port identifier corresponding to the virtual switching node 1. ¶. [0107]); 
synchronizing the first TSN node and a second TSN node (See Fig. 4a; forwarding policy information between Switching node 1 (i.e., first TSN node) and switching node 2 (i.e., second TSN node). ¶. [0098]-¶. [0099]) connected through a core network of the mobile communication network (See Fig. 4a: ¶. [0081]);
interpreting a first frame received from the first TSN node through the UE, the first frame including TSN data and control information (See Fig. 4a: transmitting the virtual port identifier, i.e., control info, via the PDU session created by the UE. ¶. [0108]); 
transmitting, to a TSN application function (AF) (See Fig. 4a: When receiving the virtual port identifier and the UE ID corresponding to the virtual port identifier, the AF may record a correspondence between the virtual port identifier and the UE ID. ¶. [0109]), the control information of the first frame using a message of the mobile communication network (See Fig. 4a: For details about the forwarding policy information that is of the TSN traffic and that is sent by the AF to the PCF, refer to specific descriptions of the forwarding policy information, i.e., control information, that is of the TSN traffic and that is sent by the CNC to the AF in step S101. ¶. [0134]); 
receiving, from the TSN AF through a session management function (SMF), (See Fig. 4a: the SMF further sends one or more of a virtual switching node identifier corresponding to the virtual port identifier, a port identifier of a UPF corresponding to the virtual port identifier, a PDU session identifier of the PDU session; ¶. [0110]-¶. [0111]) a session modification message (See Fig. 4a: The existing QoS flow corresponding to the PDU session may include a QoS flow established in a PDU session creation/modification process, a QoS flow preconfigured in the PDU session. ¶. [0154]) for a QoS required by the first frame (See Figs. 4s: The PDU session corresponding to the TSN traffic is a PDU session on which the TSN traffic acts. To be specific, a specific QoS flow transmitted in the PDU session is limited by the TSN traffic. In other words, deterministic transmission or transmission within a maximum delay needs to be implemented for the QoS flow, or the QoS flow needs to be received and sent within determined time slices or needs to be transmitted within a determined maximum delay. It should be noted that a plurality of QoS flows may be transmitted in one PDU session, but not all QoS flows transmitted in one PDU session are limited by the TSN traffic. ¶. [0115]);
receiving, from the TSN AF through the SMF, a parameter update message (See Fig. 4a: in a scenario in which the UE creates the PDU session, in a process of creating or updating the virtual switching node, when an SMF requests the AF to allocate a virtual port identifier to the virtual switching node, a message sent by the SMF to the AF carries the DNN information corresponding to the PDU session. ¶. [0124]) including at least one of a talker status, a listener status, and an accumulated latency value (See Fig. 4s: the sender of the TSN traffic may be referred to as a transmit end (talker), and the receiver of the TSN traffic may be referred to as a receive end (listener). ¶. [0071]); 
generating a second frame based on the parameter update message (See Fig. 5: updating and creating the forwarding policy information of the TSN traffic; ¶. [0164]); and 
transmitting the generated second frame to the second TSN node (See Fig. 4a: The CNC calculates and generates forwarding policy information 1 of the TSN traffic on the virtual switching node 1 and forwarding policy information 2 of the TSN traffic on the switching node 2. The CNC delivers the forwarding policy information 1 to the virtual switching node 1, and delivers the forwarding policy information 2, i.e., the updated message, to the switching node 2, i.e., second TSN node. ¶. [0098]).
LI doesn’t explicitly describe the process of synchronizing between the first and second TSN nodes.
However, Wang from the same or similar fields of endeavor further discloses a method of time synchronization between the first and second TSN nodes (See Fig. 12: ¶. [0110]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide time synchronization between the first and second TSN nodes as taught by Wang to have incorporated in the system of LI, so that it would provide to improve the e.g., data rate, latency, power consumption, etc. and thereby provide benefits such as e.g., reduced user waiting time, relaxed restriction on file size, better responsiveness, extended battery lifetime, etc. Wang: ¶. [0128].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 6; LI discloses the method wherein the control information included in the first frame comprises a traffic specification indicating a unique feature of traffic (See Figs. 4s: Abstract).

Regarding claim 7; LI discloses the method wherein the message of the mobile communication network used to transmit the control information of the first frame is an N4 session update message (LI: to transmit user data; and N4, which is a communications interface between the core network control plane SMF network element and the UPF network element and is configured to perform policy configuration and the like on the UPF network element. ¶. [0067]).
Regarding claim 8; LI discloses the method wherein the first frame and the second frame are Ethernet frames, and wherein the second frame includes the data of the first frame and control information received from the TSN AF (LI: ¶. [0109]-¶. [0111]).

Regarding claim 9; LI discloses a user plane function (UPF) for transmitting a time-sensitive networking (TSN) frame in a mobile communication network (See Fig. 4a: ¶. [0081]), the UPF comprising: 
a network interface configured to communicate with at least one application function (AF) of the mobile communication network and at least one node of TSN; 
a memory configured to store TSN data, control information, and information about a PDU session with a user equipment (UE) (See Fig. 9-10 and its components; ¶. [0293-0294]); and 
a controller configured to: 
establish a PDU session with a user equipment (UE) communicating with a first TSN node (See Fig. 5: @S102, a PDU session created or modified by the UE is carried in the virtual switching node 1. A virtual port identifier corresponding to the PDU session is a virtual port identifier corresponding to the virtual switching node 1. ¶. [0107]); 
synchronize the first TSN node and a second TSN node (See Fig. 4a; forwarding policy information between Switching node 1 (i.e., first TSN node) and switching node 2 (i.e., second TSN node). ¶. [0098]-¶. [0099]);
interpret a first frame received from the first TSN node through the UE, the first frame including TSN data and control information (See Fig. 4a: transmitting the virtual port identifier, i.e., control info, via the PDU session created by the UE. ¶. [0108]); 
control the network interface to transmit, to a TSN application function (AF) (See Fig. 4a: When receiving the virtual port identifier and the UE ID corresponding to the virtual port identifier, the AF may record a correspondence between the virtual port identifier and the UE ID. ¶. [0109]), the control information of the first frame using a message of the mobile communication network (See Fig. 4a: For details about the forwarding policy information that is of the TSN traffic and that is sent by the AF to the PCF, refer to specific descriptions of the forwarding policy information, i.e., control information, that is of the TSN traffic and that is sent by the CNC to the AF in step S101. ¶. [0134]); 
control the network interface to receive, from the TSN AF through a session management function (SMF), (See Fig. 4a: the SMF further sends one or more of a virtual switching node identifier corresponding to the virtual port identifier, a port identifier of a UPF corresponding to the virtual port identifier, a PDU session identifier of the PDU session; ¶. [0110]-¶. [0111]) a session modification message (See Fig. 4a: The existing QoS flow corresponding to the PDU session may include a QoS flow established in a PDU session creation/modification process, a QoS flow preconfigured in the PDU session. ¶. [0154]) for a QoS required by the first frame (See Figs. 4s: The PDU session corresponding to the TSN traffic is a PDU session on which the TSN traffic acts. To be specific, a specific QoS flow transmitted in the PDU session is limited by the TSN traffic. In other words, deterministic transmission or transmission within a maximum delay needs to be implemented for the QoS flow, or the QoS flow needs to be received and sent within determined time slices or needs to be transmitted within a determined maximum delay. It should be noted that a plurality of QoS flows may be transmitted in one PDU session, but not all QoS flows transmitted in one PDU session are limited by the TSN traffic. ¶. [0115]);
control the network interface to receive, from the TSN AF through the SMF, a parameter update message (See Fig. 4a: in a scenario in which the UE creates the PDU session, in a process of creating or updating the virtual switching node, when an SMF requests the AF to allocate a virtual port identifier to the virtual switching node, a message sent by the SMF to the AF carries the DNN information corresponding to the PDU session. ¶. [0124]) including at least one of a talker status (See Fig. 4s: the sender of the TSN traffic may be referred to as a transmit end (talker), and the receiver of the TSN traffic may be referred to as a receive end (listener). ¶. [0071]); 
generate a second frame based on the parameter update message (See Fig. 5: updating and creating the forwarding policy information of the TSN traffic; ¶. [0164]); and 
control the network interface to transmit the generated second frame to the second TSN node (See Fig. 4a: The CNC calculates and generates forwarding policy information 1 of the TSN traffic on the virtual switching node 1 and forwarding policy information 2 of the TSN traffic on the switching node 2. The CNC delivers the forwarding policy information 1 to the virtual switching node 1, and delivers the forwarding policy information 2, i.e., the updated message, to the switching node 2, i.e., second TSN node. ¶. [0098]).
LI doesn’t explicitly describe the process of synchronizing between the first and second TSN nodes.
However, Wang from the same or similar fields of endeavor further discloses a method of time synchronization between the first and second TSN nodes (See Fig. 12: ¶. [0110]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide time synchronization between the first and second TSN nodes as taught by Wang to have incorporated in the system of LI, so that it would provide to improve the e.g., data rate, latency, power consumption, etc. and thereby provide benefits such as e.g., reduced user waiting time, relaxed restriction on file size, better responsiveness, extended battery lifetime, etc. Wang: ¶. [0128].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 10; LI discloses the UPF wherein the control information included in the first frame comprises a traffic specification indicating a unique feature of traffic (See Figs. 4s: Abstract).

Regarding claim 11; LI discloses the UPF wherein the message of the mobile communication network used to transmit the control information of the first frame is an N4 session update message (LI: to transmit user data; and N4, which is a communications interface between the core network control plane SMF network element and the UPF network element and is configured to perform policy configuration and the like on the UPF network element. ¶. [0067]).

Regarding claim 12; LI discloses the UPF wherein the first frame and the second frame are Ethernet frames, and wherein the second frame includes the data of the first frame and control information received from the TSN AF (LI: ¶. [0109]-¶. [0111]).

Regarding claim 13; LI discloses a user plane function (UPF) for transmitting a time-sensitive networking (TSN) frame in a mobile communication network, the UPF comprising: 
a network interface configured to communicate with at least one application function (AF) of the mobile communication network and at least one node of TSN; a memory configured to store TSN data, control information, and information about a PDU session with a user equipment (UE); and a controller configured to:
interpret a third frame including TSN data and control information (See Fig. 4a: transmitting the virtual port identifier, i.e., control info, via the PDU session created by the UE. ¶. [0108]) and control information when the third frame is received from the a second TSN node (See Fig. 4a and 5: The PCF determines the PDU session corresponding to the TSN traffic, and determines, based on the destination MAC address, i.e., the third from the second TSN node, of the TSN traffic in the existing QoS flow corresponding to the PDU session. ¶. [0156]);
control the network interface to transmit, to a TSN application function (AF) (See Fig. 4a: When receiving the virtual port identifier and the UE ID corresponding to the virtual port identifier, the AF may record a correspondence between the virtual port identifier and the UE ID. ¶. [0109]), the control information of the third frame using a message of the mobile communication network (See Fig. 4a: For details about the forwarding policy information that is of the TSN traffic and that is sent by the AF to the PCF, refer to specific descriptions of the forwarding policy information, i.e., control information, that is of the TSN traffic and that is sent by the CNC to the AF in step S101. ¶. [0134]); 
control the network interface to receive (See Fig. 4a: the SMF further sends one or more of a virtual switching node identifier corresponding to the virtual port identifier, a port identifier of a UPF corresponding to the virtual port identifier, a PDU session identifier of the PDU session; ¶. [0110]-¶. [0111]) a session modification message (See Fig. 4a: The existing QoS flow corresponding to the PDU session may include a QoS flow established in a PDU session creation/modification process, a QoS flow preconfigured in the PDU session. ¶. [0154]) for a QoS required by the third frame (See Figs. 4s: The PDU session corresponding to the TSN traffic is a PDU session on which the TSN traffic acts. To be specific, a specific QoS flow transmitted in the PDU session is limited by the TSN traffic. In other words, deterministic transmission or transmission within a maximum delay needs to be implemented for the QoS flow, or the QoS flow needs to be received and sent within determined time slices or needs to be transmitted within a determined maximum delay. It should be noted that a plurality of QoS flows may be transmitted in one PDU session, but not all QoS flows transmitted in one PDU session are limited by the TSN traffic. ¶. [0115]) transmitted by the TSN AF from a session management function (SMF) (See Fig. 4a: the SMF further sends one or more of a virtual switching node identifier corresponding to the virtual port identifier, a port identifier of a UPF corresponding to the virtual port identifier, a PDU session identifier of the PDU session; ¶. [0110]-¶. [0111]);
control the network interface to receive, from the TSN AF through the SMF, a parameter update message (See Fig. 4a: in a scenario in which the UE creates the PDU session, in a process of creating or updating the virtual switching node, when an SMF requests the AF to allocate a virtual port identifier to the virtual switching node, a message sent by the SMF to the AF carries the DNN information corresponding to the PDU session. ¶. [0124]) including at least one of a talker status (See Fig. 4s: the sender of the TSN traffic may be referred to as a transmit end (talker), and the receiver of the TSN traffic may be referred to as a receive end (listener). ¶. [0071]); 
generate a fourth frame based on the parameter update message (See Fig. 5: updating and creating the forwarding policy information of the TSN traffic; ¶. [0164]); and 
control the network interface to transmit the generated fourth frame to the second TSN node (See Fig. 4a: The CNC calculates and generates forwarding policy information 1 of the TSN traffic on the virtual switching node 1 and forwarding policy information 2 of the TSN traffic on the switching node 2. The CNC delivers the forwarding policy information 1 to the virtual switching node 1, and delivers the forwarding policy information 2, i.e., the updated message, to the switching node 2, i.e., second TSN node. ¶. [0098]).
LI doesn’t explicitly describe the process of synchronizing between the first and second TSN nodes.
However, Wang from the same or similar fields of endeavor further discloses a method of time synchronization between the first and second TSN nodes (See Fig. 12: ¶. [0110]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide time synchronization between the first and second TSN nodes as taught by Wang to have incorporated in the system of LI, so that it would provide to improve the e.g., data rate, latency, power consumption, etc. and thereby provide benefits such as e.g., reduced user waiting time, relaxed restriction on file size, better responsiveness, extended battery lifetime, etc. Wang: ¶. [0128].
[Office’s Note: Because of the alternative claim language such as “at least one of”, only one of the alternative limitations has been analyzed by the examiner].

Regarding claim 14; LI discloses the UPF wherein the control information included in the first frame comprises a traffic specification indicating a unique feature of traffic (See Figs. 4s: Abstract).

Regarding claim 15; LI discloses the UPF wherein the message of the mobile communication network used to transmit the control information of the first frame is an N4 session update message (LI: to transmit user data; and N4, which is a communications interface between the core network control plane SMF network element and the UPF network element and is configured to perform policy configuration and the like on the UPF network element. ¶. [0067]).

Regarding claim 16; LI discloses the UPF wherein the first frame and the second frame are Ethernet frames, and wherein the second frame includes the data of the first frame and control information received from the TSN AF (LI: ¶. [0109]-¶. [0111]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIKLOS (US 2021/0345193 A1).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/
Primary Examiner, Art Unit 2416